—Judgment, Supreme Court, Bronx County (John Perone, J., at suppression hearing; Martin Marcus, J., at jury trial and sentence), rendered March 6, 1998, convicting defendant of burglary in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 18 years to life, unanimously affirmed.
The court properly denied suppression of physical and identification evidence. The issue on appeal is the legality of the stop of the taxi in which defendant was riding. We conclude that, based on the totality of circumstances, the police had reasonable suspicion of criminality upon which to stop the taxi.
The court properly exercised its discretion in denying defendant’s mistrial motion based upon a portion of the prosecutor’s summation. The court’s curative instruction was sufficient to prevent any prejudice.
We perceive no basis for reduction of sentence. Concur— Rosenberger, J. P., Ellerin, Wallach, Lerner and Rubin, JJ.